Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division
Center for Tobacco Products,
Complainant
v.

SMR Petroleum
d/b/a South Street Market,

Respondent.

Docket No. C-13-1088
FDA Docket No. FDA-2013-H-0893

Decision No. CR2940

Date: October 3, 2013

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) filed an Administrative Complaint
(Complaint) against Respondent, SMR Petroleum d/b/a South Street Market,
alleging facts and legal authority sufficient to justify imposing a civil money
penalty of $500. Respondent did not timely answer the Complaint, nor did
Respondent request an extension of time within which to file an answer.
Therefore, I enter a default judgment against Respondent and order that
Respondent pay a civil money penalty in the amount of $500.

CTP began this case by serving the Complaint on Respondent and filing a copy of
the Complaint with the Food and Drug Administration’s (FDA) Division of
Dockets Management. The Complaint alleges that Respondent’s staff unlawfully
sold regulated tobacco products to minors on two separate occasions and failed to
verify that the tobacco purchasers were of sufficient age prior to these
transactions, thereby violating the Federal Food, Drug, and Cosmetic Act (Act)
and its implementing regulations found at 21 C.F.R. Part 1140. CTP seeks a civil
money penalty of $500.

On August 21, 2013, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days an Administrative Law Judge could, pursuant to

21 C.F.R. § 17.11, issue an initial decision by default ordering Respondent to pay
the full amount of the proposed penalty. Respondent did not take any of the
required actions within the time provided by regulation.

lam required to issue an initial decision by default if the Complaint is sufficient to
justify a penalty, and the respondent fails to answer timely or to request an
extension. See 21 C.F.R. § 17.11(a). For that reason, I must decide whether a
default judgment is appropriate here. I conclude that it is based on the allegations
of the Complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume the facts alleged in the Complaint are true.
See 21 C.F.R. § 17.11(a). Specifically, CTP alleges the following facts in its
Complaint:

e Respondent owns South Street Market, an establishment that sells tobacco
products and is located at 80 South Street, Danbury, Connecticut 06810.
Complaint 3.

e¢ On July 2, 2012, an FDA-commissioned inspector observed violations of
21 C.F.R. Part 1140 while inspecting Respondent’s establishment.
Respondent violated 21 C.F.R. § 1140.14(a) when Respondent’s staff
“Tsold] tobacco products to a minor[;] . . . [s]pecifically, a person younger
than 18 years of age was able to purchase a package of Natural American
Spirit cigarettes . . . at approximately 11:30 AM ET ....” Respondent’s
staff also violated 21 C.F.R. § 1140.14(b)(1) when the staff “[fJail[ed] to
verify the age of a person purchasing tobacco products[,] by means of
photographic identification containing the bearer’s date of birth[,] . . .
before the sale . . . [on] July 2, 2012... .” Complaint ¥ 10.

¢ On September 13, 2012, CTP issued a Warning Letter to Respondent
detailing the inspector’s observations from July 2, 2012. In addition to
describing the violations, the letter advised Respondent that the FDA may
initiate a civil money penalty action or take other regulatory action against
Respondent if Respondent failed to correct the violations. The letter also
stated that it was Respondent’s responsibility to comply with the law.
Complaint ¥ 10.

On December 21, 2012, Avitar Singh, an officer of SMR Petroleum,
responded in writing to the Warning Letter on behalf of Respondent.
“[Mr.]Singh stated that employees [could] access a newly incorporated
checklist for tobacco product sales, and that rules and regulations for
tobacco sales, including the requirement to check a photographic
identification card, would be reviewed with each employee at the
establishment.” Complaint § 11.

On January 30, 2013, FDA-commissioned inspectors documented
additional violations of 21 C.F.R. Part 1140 at Respondent’s establishment.
Specifically, at approximately 9:49 AM, Respondent’s staff sold a package
of Newport Box cigarettes to a person younger than 18 years of age. In
addition, Respondent’s staff did not verify the tobacco purchaser’s age by
checking the minor’s photo identification prior to this sale. Complaint ¥ 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under

21 C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age. Under 21 C.F.R. § 1140.14(b)(1), a retailer
must verify, by means of photo identification containing the bearer’s date of birth,
that no purchaser of cigarettes or smokeless tobacco is younger than 18 years of

age.

Here, Respondent’s staff sold cigarettes to minors in violation of 21 C.F.R.
§ 1140.14(a), on two separate occasions: July 2, 2012, and January 30, 2013.
Prior to these transactions, Respondent’s staff did not verify, by checking the

tobacco purchaser’s photographic identification, that the tobacco purchaser was 18

years of age or older as required by 21 C.F.R. § 1140.14(b)(1). Respondent’s
actions and omissions on two separate occasions at the same retail outlet constitute
violations of law for which a civil money penalty is merited. Accordingly, I find
that a civil money penalty of $500 is permissible under 21 C.F.R. § 17.2 and order
one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

